DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 03/07/2022: Claims 8-30 are pending. Claims 1-7 and 20 have been cancelled.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 8-9, 11-13, 15-16, 18-24, and 26-29 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rosenquist (US 2017/0263406 A1, heretofore referred to as Rosenquist) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 10, 14, 17, and 25 under 35 U.S.C. 103 as being unpatentable over Rosenquist in view of Nulty (US 2013/0205900 A1, heretofore referred to as Nulty) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.


Allowable Subject Matter
Claims 8-19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 8, the specific limitations of  “… send, at least partly using the communication component and to a device: location data associated with a location of the fuse-monitoring device, and an identifier of the fuse-monitoring device; generate, at least partly using the sensor, the sensor data; determine, based at least in part on the sensor data, an event indicative of a fuse in the fuse tube blowing; and send, at least partly using the communication component and to the device, a notification indicating: the event indicative of the fuse blowing, and the identifier of the fuse-monitoring device, the identifier being used to determine the location of the fuse-monitoring device.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-14 and 30 are allowed for depending from allowable claim 8.
In claim 15, the specific limitations of  “… causing, at least partly responsive to sending the notification, the fuse-monitoring device to transition from a first power mode into a second power mode, wherein the fuse-monitoring device consumes less power in the second power mode than the first power mode.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 16-22 are allowed for depending from allowable claim 15.
In claim 23, the specific limitations of  “… causing, based at least in part on the failure of the fuse, system to transition from a first power mode into a second power mode, wherein the system consumes more power in the second power mode than the first power mode; and sending a notification associated with the failure of the fuse.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 24-29 are allowed for depending from allowable claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Darr et al teaches a sensing element for a fuse but does not teach “… causing, based at least in part on the failure of the fuse, system to transition from a first power mode into a second power mode, wherein the system consumes more power in the second power mode than the first power mode; and sending a notification associated with the failure of the fuse.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863